                     Case 18-02010       Doc 55     Filed 04/24/20     Page 1 of 7
SO ORDERED.

SIGNED this 24th day of April, 2020.




                      UNITED STATES BANKRUPTCY COURT
                     MIDDLE DISTRICT OF NORTH CAROLINA
                            GREENSBORO DIVISION
                                   )
   In re:                          )
                                   )
   Dennis Richmond,                )         Case No. 17-11413
                                   )
          Debtor.                  )
                                   )
   DFWMM Holdings, LLC,            )
                                   )
          Plaintiff,               )         Adv. Pro. No. 18-02010
                                   )
   v.                              )
                                   )
   Dennis Richmond,                )
                                   )
          Defendant.               )

                                    MEMORANDUM OPINION

          THIS MATTER is before the Court on remand from the United States District Court for

   the Middle District of North Carolina. The issue for consideration on remand is whether Dennis

   Richmond (“Debtor”) made false statements with fraudulent intent such that Debtor’s discharge

   should be denied pursuant to 11 U.S.C. §727(a)(4). This Court finds that Debtor did not make the

   false statements with fraudulent intent, as Debtor made the requisite demonstrations at trial to

   support a finding of reliance on advice of counsel, an affirmative defense to fraudulent intent.




                                                    1
                    Case 18-02010     Doc 55    Filed 04/24/20     Page 2 of 7




                                           BACKGROUND

       On March 23, 2018, DFWMM Holdings, LLC (“Plaintiff”) instituted an adversary

proceeding against Debtor raising two counts in its complaint: (1) nondischargeability of

Plaintiff’s judgments under 11 U.S.C. §532(a)(2) and (a)(6) (“Count 1”) and (2) an objection to

Debtor’s discharge under 11 U.S.C. §727(a)(4) (“Count 2”). This remand concerns an opinion

and order entered by the Court on June 21, 2019 [Doc. #40 & Doc. #41] (the “Order”), denying

both counts of Plaintiff’s complaint and entering judgment in favor of Debtor. Plaintiff appealed

the Order to the United States District Court for the Middle District of North Carolina. The

District Court affirmed the Order with respect to Count 1, but vacated and remanded the Order

with respect to Count 2. The District Court vacated and remanded Count 2 only as it related to

advice of counsel negating Debtor’s fraudulent intent. The District Court noted that it was not

clear whether this Court intended to make an affirmative finding of the advice of counsel

defense. The District Court thus remanded to give this Court an opportunity to make additional

findings thereon.

                                               ANALYSIS

       Section 727 governs the granting of a discharge in a Chapter 7 proceeding. Pursuant to

11 U.S.C. § 727(a)(4), the Court shall grant the debtor a discharge, unless “the debtor knowingly

and fraudulently, in or in connection with the case— (A) made a false oath or account.” 11

U.S.C. § 727(a)(4). To succeed in an action under § 727(a)(4), the movant must prove five

elements: “(1) the debtor made a statement under oath; (2) the statement was false; (3) the debtor

knew the statement was false; (4) the debtor made the statement with fraudulent intent; and (5)

the statement related materially to the bankruptcy case.” Robbins v. Haynes (In re Haynes), 549

B.R. 677, 686 (Bankr. D.S.C. 2016). Whether a statement or omission was made with fraudulent



                                                2
                    Case 18-02010       Doc 55     Filed 04/24/20    Page 3 of 7




intent may be established by circumstantial evidence, or by inferences based on all of the facts

and circumstances of the case. Williamson v. Fireman’s Fund Ins. Co., 828 F.2d 249, 252 (4th

Cir. 1987).

        Reliance on advice of counsel is an affirmative defense that absolves a debtor of

fraudulent intent when two conditions are met: 1) the attorney was fully informed at the time the

advice was given and 2) the debtor’s reliance on the advice was reasonable. Robinson v. Worley,

849 F.3d 577, 586 (4th Cir. 2017).

        There are three false statements at issue on remand for which fraudulent intent can be

negated by the reliance on advice of counsel: 1) Debtor’s declarations as to the primary nature of

his debts, 2) Debtor’s gross income for 2017 until filing, and 3) Debtor’s failure to list the Harley

Davidson motorcycle on his schedules. The Court will address each false statement in turn.

   i.         Debtor’s declarations as to the primary nature of his debts

        Debtor stated, in response to question 16 of Part 6 of Official Form 101, question 6 of

Part 3 of his statement of financial affairs, and question 7 of Part 4 of Official Form 106Sum,

that his debts at filing were primarily consumer debts, or debts incurred primarily for personal,

family, or household purposes. Counsel was fully informed of the debts listed in Debtor’s

petition at the time of filing, as Counsel prepared the petition for Debtor. After a review of the

debts, Counsel made the election that the debts were primarily consumer debts. Debtor’s reliance

on Counsel’s advice in this instance was reasonable as the terms “consumer” and “business”

debts, in connection with filing for bankruptcy, are not readily apparent to a layperson. In fact,

“consumer debt” is a defined term in the bankruptcy code. 11 U.S.C. §101(8). It is reasonable

that Debtor relied on Counsel to distinguish between consumer debts and business debts, as he is

not a bankruptcy professional. It was Counsel’s duty as an attorney to discuss the debts with



                                                   3
                   Case 18-02010        Doc 55     Filed 04/24/20         Page 4 of 7




Debtor and to make an evaluation as to the nature of those debts. Debtor was transparent with his

debts and fully informed Counsel thereof, as the debts are clearly listed in Debtor’s bankruptcy

petition. As Debtor reasonably relied on Counsel to evaluate and determine the primary nature of

the debts listed in his petition, he did not possess fraudulent intent.

   ii.      Debtor’s gross income for 2017 until filing

         Schedule I discloses income for Debtor in the amount of $2,675 per month. However, in

response to question 4 of Part 2 of his statement of financial affairs, Debtor stated that his gross

income from operating a business from January 1, 2017 through December 15, 2017 was in the

amount of $0. At the time of petition preparation, Counsel had full knowledge of Debtor’s

income. Counsel had helped Debtor prepare his schedule I and knew the monthly income that

was stated thereon. Counsel also was in possession of Debtor’s tax returns, which contained the

information necessary for determining Debtor’s income. It was upon advice of Counsel that

Debtor stated his gross income from operating a business from January 1, 2017 through

December 15, 2017 was in the amount of $0. At trial, Counsel stated that he used the tax returns

to prepare Debtor’s petition, which is how the $0 figure was derived. Counsel himself seemed

confused at the hearing as to the difference between gross and net income.

         It is reasonable that Debtor relied on Counsel’s advice in determining his gross income.

At trial, it was clear that Debtor did not have a background in taxes or finance and that he was

unclear what the term “gross income” meant. Debtor stated that he had an accountant who he

relied on to do his taxes. As Debtor did not have knowledge about taxes or finance, he

consistently relied on professionals in this regard. Debtor reasonably relied on advice of Counsel

to determine his gross income for 2017, and thus he did not possess fraudulent intent.




                                                   4
                    Case 18-02010        Doc 55     Filed 04/24/20     Page 5 of 7




   iii.      Debtor’s failure to list the Harley Davidson motorcycle on his schedules

          The final false statement at issue is Debtor’s failure to list his Harley Davidson

motorcycle (the “Motorcycle”) on his schedules. This error too can be attributed to Debtor’s

reasonable reliance on the advice of Counsel. At the time of filing his petition, Counsel was

aware of the existence of the Motorcycle at issue. It is clear that Counsel had all relevant

information in regards to the Motorcycle, because on Debtor’s Amended Schedule D of the

petition [Doc. #13; Main Bankruptcy Case], Debtor listed the secured debt owed to Harley-

Davidson Credit Corporation. Under description of collateral, it reads: “2014 Harley Davidson

Road King . . . (Motorcycle is driven by, maintained, & monthly payment made by Marvis D.

Bigelow who also provided down payment).” On Schedule D, under the section who owes the

debt, the box “Debtor 1 only” is checked. Debtor was forthcoming with this information to his

Counsel. Counsel knew that Debtor owed this debt secured by the Motorcycle, but did not advise

Debtor to include it on his Schedule A/B under personal property.

          It is reasonable that Debtor relied on advice of Counsel in this instance, because Debtor

seemed confused as to whether or not he actually owned the Motorcycle. It appears from his

testimony at trial, Debtor believed that because his friend Marvis Bigelow bought, drove, and

maintained the Motorcycle, that it was actually his Motorcycle, rather than Debtor’s, despite the

title being in Debtor’s name. It was the duty of Counsel to recognize and explain to Debtor that

Debtor’s interest in the Motorcycle was a legal interest, not an equitable interest, and to schedule

it on the petition as such. A “legal interest” versus an “equitable interest” would not be readily

apparent to a layperson, and it is reasonable that Debtor did not understand the distinction.

Debtor reasonably relied on advice of Counsel as to how to schedule the Motorcycle, and as such

did not act with fraudulent intent.



                                                    5
                 Case 18-02010        Doc 55    Filed 04/24/20     Page 6 of 7




                                          CONCLUSION

       For the above stated reasons, the Court finds that Debtor did not have fraudulent intent

for his false statements as he reasonably relied on advice of Counsel. As such, Count 2 of the

Complaint should be denied, with judgement entered in favor of Debtor. A separate order will be

entered consistent with this memorandum opinion in accordance with Rule 7058 of the Federal

Rules of Bankruptcy Procedure.

                                        [END OF DOCUMENT]




                                                6
                 Case 18-02010   Doc 55   Filed 04/24/20   Page 7 of 7




                                 PARTIES TO BE SERVED



Samuel Pinero, II
Oak City Law LLP
115 Market Street Suite 221
 Durham, NC 27701

Kenneth M. Johnson
701 E. Market St.
P. O. Box 21247
Greensboro, NC 27420

William P. Miller
Bankruptcy Administrator
101 South Edgeworth Street
Greensboro, NC 27401

Trustee Gerald S. Schafer
220 Commerce Place
Greensboro, NC 27401




                                          7
